Case 8:20-cv-01489-TPB-AEP Document 34 Filed 06/17/21 Page 1 of 3 PageID 130




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


MELINDA GONZALEZ,

      Plaintiff,

v.                                                  Case No. 8:20-cv-1489-TPB-AEP

R.C. TOWING & RECOVERY, INC., et al.,

      Defendants.
                                               /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of

Anthony E. Porcelli, United States Magistrate Judge, entered on June 9, 2021.

(Doc. 33). Judge Porcelli recommends that the “Joint Motion to Approve Settlement

and Memorandum in Support Thereof” (Doc. 27) be granted and that the settlement

be approved.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); 718 F.2d 198, 199 (4th

Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district court

must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When

no objection is filed, a court reviews the report and recommendation for clear error.




                                      Page 1 of 3
Case 8:20-cv-01489-TPB-AEP Document 34 Filed 06/17/21 Page 2 of 3 PageID 131




Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright,

677 F.2d 404, 409 (5th Cir. 1982).

      Upon consideration of the record, including Judge Porcelli’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Porcelli’s detailed and well-reasoned findings and conclusions,

including that the settlement agreement constitutes a fair and reasonable

compromise of the dispute. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Consequently, the joint motion to approve the

settlement is granted, and the settlement agreement is approved.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Porcelli’s report and recommendation (Doc. 33) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order

         for all purposes, including appellate review.

      2. The “Joint Motion to Approve Settlement and Memorandum in Support

         Thereof” (Doc. 27) is GRANTED. The settlement agreement (Doc. 27-1) is

         APPROVED.

      3. This action is DISMISSED WITH PREJUDICE.




                                      Page 2 of 3
Case 8:20-cv-01489-TPB-AEP Document 34 Filed 06/17/21 Page 3 of 3 PageID 132




      4. The Clerk is directed to terminate any pending motions and deadlines,

         and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

June, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
